Citation Nr: 1023503	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1954 to April 
1968 and from February 1970 to January 1974.  He died in 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, in which the RO essentially 
reopened and denied the appellant's claim of service 
connection for the cause of the Veteran's death.

The Board observes that, in a November 1993 rating decision, 
the RO denied the appellant's claim of service connection for 
the cause of the Veteran's death.  The appellant did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for the cause of the Veteran's death is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, the Board finds that new and 
material evidence has been received to reopen the appellant's 
claim of service connection for the cause of the Veteran's 
death.  The Board also finds that additional development is 
needed prior to readjudication of the underlying claim.  The 
reopened claim of service connection for the cause of the 
Veteran's death is addressed in the REMAND section of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a November 1993 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
Veteran's death; that decision was not appealed and is now 
final.

3.  New and material evidence has been received since 
November 1993 to reopen the previously denied claim of 
service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 1993 RO decision, which denied the 
appellant's service connection claim for the cause of the 
Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the November 1993 RO decision in 
support of the claim of service connection for the cause of 
the Veteran's death is new and material; accordingly, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.

In a letter dated in June 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including that part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that the June 2004 VCAA notice letter provided 
only generic notice as to what is required to substantiate a 
claim for DIC benefits.  The appellant was not advised that 
her previous claim of service connection for the cause of the 
Veteran's death had been denied by the RO in November 1993 or 
what evidence was required to reopen this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   Instead of providing VCAA 
notice which complied with Kent, the RO essentially reopened 
the appellant's claim and denied it on the merits in the 
currently appealed rating decision issued in December 2004.

The Board finds that, in providing only generic VCAA notice 
of what was required to substantiate a claim for DIC benefits 
in June 2004, the RO erred by not informing the appellant of 
the specific information and evidence necessary to 
substantiate her claim.  The Board acknowledges that the June 
2004 VCAA notice letter did not list any conditions for which 
the Veteran was service connected at the time of his death.  
This error was not harmful to the appellant's claim, however, 
because service connection was not in effect for any 
disabilities at the time of the Veteran's death.  The RO also 
did not provide the appellant with pre-adjudication VCAA 
notice which complied with Kent.  This error also was not 
harmful to the appellant's application to reopen her 
previously denied claim of service connection for the cause 
of the Veteran's death because the RO subsequently reopened 
this claim in the currently appealed December 2004 rating 
decision.  As will be explained below, the Board also finds 
that new and material evidence has been received to reopen 
the appellant's previously denied service connection claim 
for the cause of the Veteran's death.  Neither the appellant 
nor her service representative have contended that the June 
2004 VCAA notice letter resulted in any harmful error, 
although she is not required to plead prejudice before VA.  
Because the appellant's previously denied claim is being 
reopened in this decision, the Board finds that no harmful 
notice error occurred in this case and any failure to satisfy 
the duty to notify is not prejudicial.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
including the Veteran's terminal medical records just prior 
to his death.  The RO also obtained radiation dose 
information from the Naval Dosimetry Center in April 2006 
concerning the Veteran's alleged in-service exposure to 
ionizing radiation.  The Veteran's service personnel records 
and service treatment records also have been obtained.  These 
records clearly show that the Veteran had active combat 
service in Vietnam; thus, his in-service herbicide exposure 
is presumed.  

The Board observes that VA need not conduct an examination or 
obtain a medical opinion with respect to the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, although 
new and material evidence has been received to reopen the 
appellant's previously denied claim of service connection for 
the cause of the Veteran's death, the Board finds that 
obtaining a medical opinion concerning the contended causal 
relationship between active service and the cause of the 
Veteran's death is not required.  The Federal Circuit has 
held that VA normally is not required to obtain a medical 
opinion in DIC claims.  See DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  The Federal Circuit clarified the holding 
in DeLaRosa in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), 
however, when it held that a medical opinion need not be 
obtained where there is no reasonable possibility that such 
an opinion could assist in substantiating a DIC claim.  

The appellant contends that the Veteran's in-service ionizing 
radiation exposure contributed to or caused his fatal 
pancreatic cancer.  A review of the claims file shows that 
the Veteran is not a "radiation-exposed Veteran" and did 
not participate in a "radiation-risk activity" during 
active service.  Accordingly, the presumption of service 
connection normally available for radiation-exposed Veterans 
who participate in radiation-risk activities and subsequently 
develop a radiogenic disease such as pancreatic cancer is 
inapplicable to this claim.  See 38 C.F.R. §§ 3.309, 3.311.  
The appellant also contends in the alternative that the 
Veteran's in-service herbicide exposure contributed to caused 
his fatal pancreatic cancer.  Although, as noted, the 
Veteran's service personnel records show that he had active 
combat service in Vietnam and his in-service herbicide 
exposure is presumed as a result of such service, pancreatic 
cancer is not among the diseases for which service connection 
is available as a result of in-service herbicide exposure.  
Thus, the presumptions normally available for Vietnam 
Veterans presumptively exposed to herbicides during active 
service also do not apply to this claim.  See 38 C.F.R. 
§§ 3.307, 3.309.  No medical opinion could overcome these 
facts.  Neither the appellant nor her service representative 
has identified or submitted any evidence showing that the 
Veteran was a radiation-exposed Veteran, participated in a 
radiation-risk activity during active service, or experienced 
a disease for which service connection is available on a 
presumptive basis due to his in-service herbicide exposure.  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board will now turn to the merits 
of the appellant's claim.

New and Material Evidence

The appellant essentially contends that new and material 
evidence has been submitted to reopen her previously denied 
claim of service connection for the cause of the Veteran's 
death.  She specifically contends that the Veteran was 
treated for a bowel obstruction and pancreatic cancer just 
prior to his death which had been caused either by his in-
service radiation exposure or by his in-service herbicide 
exposure.  She also contends that the Veteran was sick 
constantly during active service as a result of his in-
service duties as a nuclear, biological, and chemical (NBC) 
technician which exposed him to radiation and other chemicals 
that subsequently caused his death.

In November 1993, the RO denied the appellant's claim of 
service connection for the cause of the Veteran's death.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The November 1993 rating decision 
was issued to the appellant and her service representative in 
December 1993.  She did not initiate an appeal of this 
decision, and it became final.  

The claim of service connection for the cause of the 
Veteran's death may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The appellant filed an application to reopen the previously 
denied claim in a VA Form 21-534 date-stamped as received by 
the RO on May 12, 2004.  As relevant to this appeal, new 
evidence means existing evidence not submitted previously to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the appellant's application to reopen a 
service connection claim for the cause of the Veteran's 
death, the evidence before VA at the time of the prior final 
rating decision in November 1993 consisted of the Veteran's 
service treatment records and a copy of his death 
certificate.  The RO found that the Veteran's service 
treatment records were negative for any disability which 
warranted his discharge from active service or related to the 
cause of his death.  Thus, the claim was denied.

The newly submitted evidence includes copies of the Veteran's 
service personnel records.  These records indicate that that 
the Veteran served as a nuclear, biological, and chemical 
(NBC) technician during active service.  They also contain a 
copy of the Veteran's DD Form 1141, "Record Of Exposure To 
Ionizing Radiation," which lists the Veteran's total in-
service exposure to ionizing radiation while he was assigned 
to the U.S. Army Chemical Center and School at Fort 
McClellan, Alabama, during active service.  The appellant 
also has submitted copies of the Veteran's terminal medical 
records discussing his final illness and his medical 
condition just prior to his death which occurred in the 
hospital.  The Veteran's terminal medical records show 
treatment prior to his death for pancreatic cancer, one of 
the "radiogenic diseases" listed at 38 C.F.R. § 3.311 which 
can be related to active service on a presumptive basis due 
to in-service radiation exposure.  

With respect to the appellant's application to reopen a 
service connection claim for the cause of the Veteran's 
death, the Board notes that the evidence which was of record 
in November 1993 showed no evidence of any disability 
incurred during active service which was related to the cause 
of the Veteran's death.  The appellant  now has submitted 
such evidence.  As noted, the credibility of the newly 
submitted evidence is presumed for purposes of reopening the 
claim.  See Justus, 3 Vet. App. at 513.  The newly submitted 
evidence was not submitted previously to agency decision 
makers.  It also is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim of service connection for the cause of the 
Veteran's death and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for the cause of 
the Veteran's death is reopened.


ORDER

As new and material evidence has been received, the claim of 
service connection for the cause of the Veteran's death is 
reopened; to this extent only, the appeal is granted.

	(CONTINUED ON NEXT PAGE)


REMAND

The appellant has reopened successfully her previously denied 
claim of service connection for the cause of the Veteran's 
death.  As noted in the Introduction, additional development 
is required prior to adjudication of this reopened claim. 
Specifically, the Board finds that development has not 
occurred in accordance with 38 C.F.R. § 3.311 for service 
connection claims based on in-service ionizing radiation 
exposure.  See 38 C.F.R. § 3.311.  Under § 3.311, all claims 
based on radiation exposure (not related to atmospheric 
nuclear testing or the occupation of Hiroshima and Nagasaki) 
must be referred to the Under Secretary for Health for 
preparation of a radiation dose estimate.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  In this case, however, although the RO 
obtained information regarding the Veteran's in-service 
radiation exposure from the Naval Dosimetry Center, this 
information, along with pertinent records from the Veteran's 
service personnel records, to include his DD Form 1141, was 
not forwarded to the Under Secretary for Health for 
preparation of a radiation dose estimate.  Accordingly, the 
Board finds that remand is required.

The Board also finds that, because this claim is being 
remanded for additional development, the RO/AMC should 
provide the appellant and her service representative with 
appropriate VCAA notice on her reopened claim of service 
connection for the cause of the Veteran's death.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  As discussed 
above, the Board has found that the RO's failure to provide 
pre-adjudication VCAA notice which complied with Hupp and 
with Kent constituted harmless error with respect to the 
appellant's application to reopen the previously denied 
service connection claim for the cause of the Veteran's 
death.  The fact that service connection was not in effect 
for any disabilities at the time of the Veteran's death does 
not obviate the need for the RO/AMC to provide appropriate 
VCAA notice with respect to the reopened claim, however.

Accordingly, this claim is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
appellant's reopened claim of service 
connection for the cause of the Veteran's 
death.  A copy of the notice letter should 
be included in the claims file.

2.  Take action in accordance with 
38 C.F.R. § 3.311 to attempt to obtain a 
radiation dose estimate for the Veteran 
during the time he was assigned to the 
U.S. Army Chemical Center and School at 
Fort McClellan, Alabama.  Forward copies 
of relevant records in the claims file, to 
include the Veteran's DD Form 1141, to the 
Under Secretary for Health for preparation 
of a radiation dose estimate.  A copy of 
the request to the Under Secretary for 
Health, and any reply, must be included in 
the claims file.

3.  If, and only if, a radiation dose 
estimate is obtained for the Veteran's 
service at the U.S. Army Chemical Center 
and School at Fort McClellan, Alabama, 
then submit this claim for adjudication by 
the Director, Compensation and Pension 
(C&P) Service, providing the radiation 
dose information for the Veteran's 
service.  A copy of any decision by the 
Director, C&P Service, should be included 
in the claims file.

4.  Thereafter, readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, the appellant and 
her service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


